Parsons, C. J.
This cause also comes before us on a case stated by the parties, as did the case of Cook vs. The Essex Fire and Marine Insurance Company. And by comparing the cases, it appears that Wheatland and Cook were joint owners of the brigantine and cargo; that the policy declared on in this case, and executed by the defendant, is in all respects similar to Cook’policy, executed by the Essex Fire and Marine Insurance Com pony, and that the facts in the two cases are substantially the same. In both cases, therefore, similar judgments must be entered ; and as, in Cook’s action, we gave judgment against him, so, in this action, we are of the same opinion, that on the case agreed, the plaintiff is not entitled to recover any thing of [*1£5] * the defendant; and that judgment must be rendered that the said Wheatland take nothing by his writ, and that the said Gray recover his costs. (1)

 [See reference in note to preceding case. — Ed.]